Not for Publication in West’s Federal Reporter -
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-2203

                             KENNETH JACKSON,

                         Petitioner, Appellant,

                                       v.

                               LUIS SPENCER,

                          Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                 Lipez and Howard, Circuit Judges.



     Kenneth Jackson on brief pro se.
     Thomas F. Reilly, Attorney General, and Cathryn A. Neaves,
Assistant Attorney General, on brief for appellee.



                               June 12, 2003
          Per Curiam. We have reviewed the parties' briefs and

the record on appeal.    We affirm essentially for the reasons

stated in the district court's memorandum of decision, dated

August 12, 2002.

          We reject appellant's contention that his habeas

petition was dismissed by the district court without notice and

an opportunity to be heard.       Appellant, in fact, filed an

opposition to the state's motion to dismiss, which the court

considered.   Although   appellant   sought   to   file   a   second

response to the motion to dismiss, the district court did not

abuse its discretion in refusing that request.     Further, there

was no abuse of discretion in denying appellant's motion

seeking an evidentiary hearing.

          Affirmed.




                              -2-